Citation Nr: 0516695	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-04 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus.  



ATTORNEY FOR THE BOARD

K. S. Knight, Counsel








INTRODUCTION

The veteran served on active duty from February 1956 to 
December 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Service connection for bilateral hearing loss and 
tinnitus was denied in a rating decision dated in May 1991; 
the veteran was provided with his rights of appeal, but did 
not file an appeal on this matter.  

3.  Evidence added to the record since the May 1991 
determinations does not by itself, or when considered with 
previous evidence, relate to an unestablished fact necessary 
to substantiate the claims; does not show that the veteran's 
hearing loss or tinnitus was manifested in service or within 
the first post-service year, or is otherwise related to 
service; and considered by itself or together with previous 
evidence of record, it does not raise a reasonable 
possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The May 1991 rating decision that denied service 
connection for bilateral hearing loss and tinnitus is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2004).  

2.  New and material evidence has not been received since the 
May 1991 rating decision to reopen the veteran's claim of 
service connection for bilateral hearing loss and tinnitus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

It is noted that regulations adopted by VA implementing the 
VCAA include changes to the standard for determining new and 
material evidence and provide for limited assistance to 
claimants seeking to reopen previously denied claims.  VA's 
authority to provide such additional assistance is provided 
by 38 U.S.C.A. § 5103A (g) (West 2002), which stated that 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate.  
These changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See Fed. Reg. at 45,620.  Thus, 
they apply in this case because the veteran filed his claim 
to reopen his claims of service connection in October 2002.  

In this case, the Board finds that VA provided the veteran 
with the necessary information on the VCAA.  In a December 
2001 letter, the RO notified the veteran of the information 
and evidence needed to substantiate a claim of service 
connection, and included the standards for new and material 
evidence.  As a result of this letter, the veteran provided 
additional evidence in support of his claims.  The Statement 
of the Case dated in December 2003 specifically included the 
applicable provisions of the VCAA.  

Further, the VCAA was provided to the veteran prior to the 
rating decision denying the claims.  The rating decision on 
appeal was issued in January 2003.  The VCAA notification 
letter was sent to the veteran in December 2001.  Thus, the 
timing of VA's notification actions complies with the express 
requirements of the law as interpreted by the Court in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  Further, in 
general, the RO advised the veteran to submit any information 
or evidence pertaining to his claims.  Thus, there is no 
defect, therefore, with respect to the VCAA notice 
requirements in this case.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
It is noted that he has identified no additional private 
medical records in connection with this appeal.  Moreover, 
the veteran has been afforded a pertinent VA medical 
examination in connection with his claims.  The examination 
reports provide the necessary medical opinions.  There is no 
basis to request an additional examination or obtain any 
other medical opinions.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran under the VCAA have been fulfilled.  


Analysis

Law and Regulations:  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2004).

For the sole purpose of determining whether the claim should 
be reopened, credibility of the evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The claim does not 
need to be conclusive; however, the veteran's allegations 
must be supported by credible and competent evidence.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  

Service connection for bilateral hearing loss and tinnitus 
was denied initially in a rating decision dated in November 
1990 and again in a rating decision dated in May 1991.  
Notice of the May 1991 decision was provided to the veteran.  
The veteran did not file an appeal.  Thus, the May 1991 
rating decision became final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a); 20.302 (2004).

The evidence considered at the time of the May 1991 rating 
decision consisted of the service medical records, which 
included a separation examination dated in October 1957; a 
July 1989 Air Force Base treatment record; a June 1990 
Compensation and Pension examination report; a June 1990 
medical report from Advanced Hearing Technologies; and the 
veteran's statements.  Service connection for bilateral 
hearing loss and tinnitus was denied based on no finding of 
hearing loss or tinnitus in service and no evidence of 
hearing loss or tinnitus within one year of his separation 
from service.  

Since the last and final decision in May 1991, the evidence 
received into the record includes audiology evaluations dated 
in June 2001 and November 2001; a negative response from the 
VA Medical Center in Anchorage dated in March 2002; duplicate 
records, including graphs provided by the veteran; and 
personal statements from the veteran.  

Since the last and final disallowance in May 1991, new 
evidence has been provided, because the evidence was not 
previously before the RO at the time of that decision.  The 
evidence is not material, however, because the evidence by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the veteran's service connection claims.  
Treatment records of disorders many years after service lack 
significance when the central questions are in-service 
incurrence.  Likewise, remote treatment records do not 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability."  
Hodge v. West, 155 F.3d 1356, 1363(1998)(emphasis added).

In this case, the new evidence simply shows that the veteran 
currently has hearing loss and tinnitus and that he had 
purportedly been exposed to noise over the years.  There is 
no competent evidence attributing hearing loss or tinnitus to 
his period of service and no evidence of hearing loss or 
tinnitus in service or within one year of his separation 
therefrom.  Accordingly, the evidence that has been received 
from the veteran in an attempt to reopen his claims of 
service connection for bilateral hearing loss and tinnitus is 
not new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  





ORDER

New and material evidence has not been received to reopen the 
veteran's claims of service connection for bilateral hearing 
loss and tinnitus; the claim is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


